Citation Nr: 0842589	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-02 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  The veteran testified before 
the Board in May 2006.  The Board remanded the claim for 
additional development in September 2005 and September 2006.  
A July 2007 Board decision reopened the veteran's claim for 
service connection for an acquired psychiatric disorder and 
remanded the claim for further development.  


FINDING OF FACT

The veteran's acquired psychiatric disorder is unrelated to 
his service or to any incident therein.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The veteran's service medical records and service personnel 
records are negative for any complaints or treatment for an 
acquired psychiatric disorder.  On separation examination in 
February 1973, the veteran made no psychiatric complaints, 
and his psychiatric system was found to have no 
abnormalities.  Since the veteran's psychiatric system was 
found to be within normal limits on separation and there were 
no recorded complaints during a three-year period of service, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of an acquired 
psychiatric disorder is a February 1982 VA medical report 
where the veteran was found to be possibly paranoid.  

Post-service VA medical records dated from June 1982 to 
November 2004 show that the veteran received intermittent 
treatment for depression, possible conversion reaction, 
polysubstance abuse, anxiety, possible PTSD, and personality 
disorder.   

On VA examination in February 1987, the veteran reported 
being hospitalized for a blackout in 1972.  He complained of 
having had numerous misfortunes of maladjustment with fellow 
soldiers, including a head injury during basic training.  He 
stated that he attempted suicide with an overdose of pills 
while on guard duty in Germany.  Examination revealed normal 
coordination and equilibrium.  He comprehended only fairly 
well.  He was somewhat down emotionally and had definite 
signs of depression.  He had fair orientation and memory.  
The examiner diagnosed the veteran with depression.  

The veteran testified before a Decision Review Officer in 
September 2003 and at a travel board hearing in May 2006.  
Testimony revealed that the veteran injured his head during a 
parachute jump in service.  He testified that since his head 
injury in service, his decision making and reasoning had been 
affected.  He reported that he suffered from headaches and 
pressure in the head and stated that his nerves kept pulling 
up in his neck.  

At an October 2007 VA examination, the veteran reported being 
involved in many fights during military service because he 
felt he was being singled out.  He also stated that he made a 
suicide attempt in service by taking an excessive amount of 
pills.  He reported being violent towards his wife and having 
no friends.  He described feeling suspicious towards others 
and avoiding people because he felt they were out to get him.  
He complained of being angry, irritable, and easily 
frustrated.  He denied feeling depressed and asserted that he 
did not know what depression was.  The examiner noted that 
the veteran had been consistently highly guarded and 
suspicious of others over the past year and stated that this 
personality dynamic severely impacted his interpersonal 
relationships and ability to hold a job.  Examination 
revealed that the veteran was neatly groomed, appropriately 
dressed, and clean.  He was restless, suspicious, 
contemptuous, and irritable.  His speech was rapid, loud, 
pressured, and obscure.  The veteran's affect was full, and 
his mood was angry and irritable.  He was oriented in three 
spheres and had intact attention.  His thought process was 
rambling, racing, evasive, circumstantial, and overabundant 
in ideas.  He had paranoid ideation as well as persistent 
persecutory and paranoid delusions.  He did not understand 
the outcome of behavior and only partially understood that he 
had a problem.  His memory was mildly impaired, and his 
impulse control was poor.  There was no sleep impairment, 
obsessive or ritualistic behavior, panic attacks, or suicidal 
and homicidal ideation.  The veteran had inappropriate 
behavior as was evidenced by his history of involvement in 
physical fights.  The veteran reviewed the entire claims file 
and diagnosed the veteran with intermittent explosive 
disorder and polysubstance abuse in sustained full remission.  
He opined that the veteran's current psychiatric disability 
was not caused by or a result of his active service.  The 
rationale was that the veteran had already had a long history 
of aggressive behavior prior to service and was physically 
abused by his grandmother when growing up.  He explained that 
this abuse had contributed to the aggression that pre-dated 
his military service.  He concluded that the aggressive and 
antisocial behavior noted during the veteran's period of 
active service were an extension of the behavior and 
personality dynamics that had started during his childhood. 

The veteran has not alleged that his substance abuse is 
related to service.  However, a claim for service connection 
for substance abuse cannot succeed because Congress has 
specifically provided that no compensation shall be paid if 
the disability is the result of abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West 2002).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the October 2007 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the veteran as well as the adequate 
rationale for the opinion.  In addition, there are no 
contrary competent medical opinions of record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current acquired psychiatric disorder.  In 
addition, a psychosis (or any other psychiatric disability) 
was not diagnosed within one year of separation, so 
presumptive service connection for an acquired psychiatric 
disorder is not warranted.  

The veteran contends that his current acquired psychiatric 
disorder is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran and 
his family and friends are competent to give evidence about 
what they experienced or observed.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's acquired psychiatric 
disorder developed in service.  Therefore, the Board 
concludes that the psychiatric disorder was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2006; a rating 
decision in December 2001; a statement of the case in August 
2002; and supplemental statements of the case in October 
2003, February 2005, and March 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

 
ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


